Citation Nr: 1825468	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971 with additional Reserve service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2018 the Veteran was afforded a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  

The Veteran claims to have tinnitus due to noise exposure during service.

At the outset, the preponderance of evidence is against a finding that the Veteran's tinnitus manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1971.  The one-year presumption for tinnitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The Veteran did not complain of tinnitus symptoms during service.  On the contrary, at the March 2018 hearing, he indicated that symptoms began 5 years prior.  The first documented treatment for tinnitus symptoms is contained in June 2012 VA treatment records. These facts, together with the long period of time following service prior to any documented statement or medical evidence regarding tinnitus are probative evidence against presumptive service connection for the claim.  

Although the presumptive path for establishing service connection is not available for the Veteran's disability, the claim could be granted if the three elements of direct service connection are shown by an equipoise standard of evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has a current disability of tinnitus.  Due to the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation").  .  Accordingly, the first element of service connection, a current disability, is met.  The remaining question is whether the disability is related to service.

The September 2012 VA examiner's opinion, and accompanied addendum, is the most probative evidence of record as to whether the Veteran's current tinnitus is related to active duty.  During examination, the Veteran reported an onset of tinnitus symptoms starting 2 years prior.  Initially, the claims file was not reviewed and the examiner indicated that she was not able to provide a medical opinion regarding etiology without resorting to speculation.   That same month, in an addendum, the examiner indicated review of the claims file.  Based on the Veteran's contentions, the examiner provided a negative nexus opinion on the relationship between the Veteran's current tinnitus and service.  As rationale, the examiner referenced medical literature that states the probability of tinnitus related to noise exposure decreases when the onset of symptoms is removed from the time noise exposure occurred.  Generally, tinnitus will occur within 1 to 2 years of noise exposure.  Whereas here, the Veteran reported that his symptoms started 2 years prior, many years after reported noise exposure during service.

The opinion is consistent with service treatment records that contain no complaints of or treatment for tinnitus or related symptoms.  On December 1969 induction and November 1971 separation, clinical evaluations of the ears were normal.  Notably, on separation a diagnosis of bilateral high frequency hearing loss, but not tinnitus, was provided.  Additional Reserve medical records through 1990 document no complaints of or treatment for tinnitus or related symptoms.  

There are no contradictory opinions of record.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA opinion is adequate for deciding this appeal.

Notably, the Veteran himself does not claim that he has had continuous tinnitus symptoms since service.  In his June 2012 application for benefits, he reported that bilateral tinnitus began in 2011.  The first documentation of tinnitus symptoms was in June 2012 VA treatment records when the Veteran complained of increased buzzing symptoms attributed to tinnitus.  Further, at the March 2018 hearing, when questioned by the undersigned about the onset of symptoms, the Veteran reported that he began hearing buzzing sounds in his ears approximately 5 years prior.  The Veteran reiterated that the first time he remembers hearing buzzing was about 4 to 5 years ago.  Accordingly, the Board finds that he has not had continuous symptoms since active service.

The Board must conclude that the weight of the evidence is against the claim of service connection for tinnitus.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  The Veterans' opinion that his tinnitus is due to in-service noise exposure is outweighed by the negative VA nexus opinion and the history of the disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


